Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: “Indeed, part of the logic of the control unit 3” in paragraph 0032.  Applicant’s specification discloses “the control unit” has a reference number of 8 and “the human-machine interface” has a reference number of 3. Examiner suggests using reference number 8 for all mentions of “control unit”.
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: “a control unit configured to control the robotic are and the welding tool” in claim 1.  Applicant specification discloses the term “a control unit configured to control” comprising several modules that can be implement in hardware and/or software (Para. 0051 of applicant’s specification).
Such claim limitation(s) is/are: “an input interface configured to provide an input signal to the control unit and control the robotic arm and the welding tool substantially in real time…and the input interface is configured to suggest a preferred welding direction 
Such claim limitation(s) is/are: “the scanner is configured to acquire a profile of the at least part of the work piece” in claim 1.  Applicant specification discloses the term “the scanner” can be either a laser scanner, an optical scanner or any other kind of scanner suitable for this purpose (Para. 0043 of applicant’s specification).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-15 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 recites the limitation “a control unit configured to control the robotic arm and the welding tool” in line 4.
Applicant’s specification discloses that the control unit comprising several functional modules, and all or part of these modules can be implemented in hardware and/or software (See paragraph 0051). However, applicant’s specification does not disclose what the control unit is. Applicant’s specification discloses that structurally the control unit is no more that black boxes without clear structural description listed as modules (See Figure 5 and paragraph 0051 of applicant’s specification). Applicant’s specification discloses that the functional modules can be implemented as a physical device that can communicate wirelessly or in a wired connection over the internet or other type of networks (Paragraph 0051). Although the control unit implementation hints at a structural description of a general-purpose computer, applicant specification does 

Claim 1 recites the limitation "wherein the scanner is configured to acquire a profile of the at least part of the work piece and the input interface is configured to suggest a preferred welding direction as a function of the profile of the work piece" in line 11-13.  
Applicant’s specification discloses that the scanner is configured to provide substantially in real time a scan of at least part of the work piece WP (Paragraph 0043 of applicant specification). The control unit 8 can be configured to provide on the screen 26 of the human-machine interface 3 a real-time image of the shape of the work piece "WP" profile (Paragraph 0044 of applicant specification). As a function of the real-time scan of the work piece "WP", a welding path can be calculated through the control unit 8, providing instantaneously a welding direction that in any case can be manually adjusted by the operator (Paragraph 0045 of applicant specification). In an embodiment, if the scanner 18 is present, the input interface 9 is configured to suggest a welding direction as a function of the acquired profile of the work piece "WP" (Paragraph 0048 of applicant specification).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

substantially in real time” in claim 1 is a relative term which renders the claim indefinite. The term “substantially in real time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is unclear how “substantially in real time” is define? It appears from applicant’s claim language that “substantially in real time” is not in real time but close to it. However, applicant’s specification in paragraphs 0041 and 0044-0045 discloses that the welding apparatus functions in real time. The examiner suggests amending claim 1 to clarify the scope of the “real time” as claimed for the welding system without adding new matter? 

Claim 1 recites the limitation "wherein the scanner is configured to acquire a profile of the at least part of the work piece and the input interface is configured to suggest a preferred welding direction as a function of the profile of the work piece" in line 11-13.  
It is unclear what additional structure is required so that the scanner can make the profile of the work piece available so that a preferred welding direction can be chosen via the input interface? Based on the instant claim language, it appears that the work piece profile information acquired by the scanner can be acted upon by the input interface without being connected to the control unit. However, applicant’ specification does not description how the input interface alone controls the selection of a preferred welding direction without being connected to the control unit and the scanner as 

Claim 1 recites the limitation "a control unit configured to control the robotic arm and the welding tool" in line 4. 
It is unclear what is the scope to the structure of the control unit? It appears that paragraphs 0051 of applicant’s specification hints that the control unit is structurally described as a general-purpose computer.  However, applicant specification does not disclose that the control unit structurally is a computer programmed to carry out an algorithm function such as the controller calculating the work piece profile to determine the preferred welding direction for the input interface. Based on the recited algorithmic functions of claim 1, the control unit must not be a general-purpose computer, but rather a special purpose computer programmed to perform the required algorithm (See MPEP 2181 (II) A-B).  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Webb et al (US Patent 4,969,108 A as newly recited).
With respect to claim 1, Webb et al teaches of a welding apparatus (Figures 1-2) comprising a multi-axis robotic arm (1) (Col. 3, lines 26-31; Figures 1-2); a welding tool (14) attached to the robotic arm (1) (Col. 3, lines 26-42; Figure 1-2); a control unit (20) configured to control the robotic arm (1) and the welding tool (14) (Col. 3, lines 26-42 and Col. 3, lines 64 thru Col. 4, line 5; Figures 1-2); an input interface (69-70, 76) configured to provide an input signal to the control unit (20) and control the robotic arm (1) and welding tool (18) substantially in real time (Col. 5, lines 62 thru Col. 6, lines 20; Figures 1-2); and scanner (15) positioned on the robotic arm (1) upstream of the welding tool (14) with respect to an advancing welding direction and configured to provide substantially in real time (i.e. scan within milliseconds) a scan of a least part of a work piece (Col. 3, lines 32-42 and 57-63; Figures 1-2), wherein the scanner (15) is configured to acquire a profile of the at least part of the work piece and the interface is configured to suggest a preferred welding direction as a function of the profile of the work piece (Col. 15, lines 37-63; Col. 16, lines 64 thru Col. 17, lines 25; Figures 1-2). 

With respect to claim 5, Krause et al teaches that the input interface (69-70, 76) is configured to provide a force feedback to the operator as a function of a predetermined set of welding parameters (i.e. adjusting acceleration; Col. 4, lines 46-59; Col. 6, lines 3-41; Col. 13, lines 3-39; Figures 1-14).

With respect to claim 15, Krause et al, as applied to claim 1, teaches that the robotic arm 1 has six degrees of freedom (Col. 3, lines 12-31; Figures 1-2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Webb et al (US Patent 4,969,108 A as newly recited) in view of Jacobsen et al (US 9,789,603 B2 as previously recited).
With respect to claim 2, Webb et al, as applied to claim 1, does not explicitly disclose of the input interface comprises a haptic interface or a joystick.
However, in the same field of endeavor of robotic systems, Jacobsen et al teaches that it is known in the art to provide the input interface (i.e. the user can use a hand control) comprises a haptic interface or a joystick (Col. 54, lines 4-24; Figures 1 and 18).
Based on the teachings of Jacobsen et al, it is known in the field of endeavor of robotic systems to provide for a system that can be intuitively operated by a user and that performs most, if not all, of the work associated with objects.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effectively filing date of the invention to modify the programmable component . 

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al (US Patent 4,969,108 A as newly recited) in view of Watanabe et al (US 7,778,443 B2 as previous recited).
With respect to claim 3, Webb et al, as applied to claim 1, does not explicitly disclose of an image acquisition device having a light filtering system and configured to monitor a welding target to provide an image of the welding target to an operator.
However, in the same field of endeavor of robotic systems, Watanabe et al teaches that it is known in the art to provide of an image acquisition device 5 having a light filtering system 24-29 and 103 and configured to monitor a welding target 2 (i.e. target identified by camera) to provide an image of the welding target 2 to an operator (Col. 4, lines 12-21; Col. 7, lines 59 thru Col. 8, line 4; Col. 10, line 58-64; Figures 1-14).
Based on the teachings of Watanabe et al, it is known in the field of endeavor of camera systems to prevent continual positioning deviation caused by an external shock or the like. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effectively filing date of the invention to modify Webb et al, as modified by Watanabe et al, by adding to the laser scanner/camera systems with the welding torch as taught by Webb et al, the incorporation of the camera system as taught by Watanabe 

With respect to claim 9, Webb et al, as applied to claim 3, does not explicitly disclose that the image acquisition device comprises at least two cameras configured to provide a stereoscopic view of the welding target.
However, in the same field of endeavor of camera system, Watanabe et al teaches that it is known in the art to provide the image acquisition device (5) comprises at least two cameras 31 configured to provide a stereoscopic view of the welding target (2) (Col. 4, line 48 thru Col. 5, line 4; Figure 14).
Based on the teachings of Watanabe et al, it is known in the field of endeavor of camera systems to prevent continual positioning deviation caused by an external shock or the like. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effectively filing date of the invention to modify Webb et al, as modified by Watanabe et al, by adding to the laser scanner/camera systems with the welding torch as taught by Webb et al, the incorporation of the visual sensor including a stereo type one having two video cameras as taught by Watanabe et al, thereby preventing continual positioning deviation caused by an external shock or the like.

Claims 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al (US Patent 4,969,108 A as newly recited) in view of Watanabe et al (US 7,778,443 B2 as previously recited) as applied to claim 3 above, and further in view of Kesterson (US 2008/0252882 A1 as newly recited).
With respect to claim 6, Web et al in view of Watanabe et al, as applied to claim 3, does not explicitly disclose that the light filtering system preferably comprises a set of polarized lenses. 
However, in the same field of endeavor of camera system, Kesterson teaches that it is known in the art to provide the light filtering system 30 (Figure 7) preferably comprises a set of polarized lenses (22, 24, 26) (Para. 0027; Figure 7).
Based on the teachings of Kesterson, it is known in the field of endeavor of camera systems to provide the ability of a user to adjust the orientation of the cross-polarizing filters to allow for a mixture of infrared and visible light.  
Therefore, it would have been obvious to someone with ordinary skill in the art before the effectively filing date of the invention to modify Webb et al and Watanabe et al, as modified by Kesterson, by adding to the laser scanner/camera systems with the welding torch as taught by Webb et al and Watanabe, with the incorporation of the camera system’s polarization lenses with motor as taught by Kesterson, thereby providing the ability of a user to adjust the orientation of the cross polarizing filters to allow for a mixture of infrared and visible light.

With respect to claim 7, Webb et al and Watanabe et al, as applied to claim 6, does not explicitly disclose that the image acquisition device further comprises a light sensor and a motor for changing the configuration of said polarized lenses as a function on the light intensity sensed by said light sensor.
However, in the same field of endeavor of camera system, Kesterson teaches that it is known in the art to provide the image acquisition device (10) further comprises a light sensor (12) and a motor (14) for changing the configuration of the polarized lenses (22, 24, 26) as a function on the light intensity sensed by said light sensor 12 (Para. 0026 and 0029; Figures 1-3 and 7).
Based on the teachings of Kesterson, it is known in the field of endeavor of camera systems to provide the ability of a user to adjust the orientation of the cross-polarizing filters to allow for a mixture of infrared and visible light.  
Therefore, it would have been obvious to someone with ordinary skill in the art before the effectively filing date of the invention to modify Webb et al and Watanabe et al, as modified by Kesterson, by adding to the laser scanner/camera systems with the welding torch as taught by Webb et al and Watanabe, with the incorporation of the camera system’s polarization lenses with motor as taught by Kesterson, thereby providing the ability of a user to adjust the orientation of the cross polarizing filters to allow for a mixture of infrared and visible light.

With respect to claim 18, Web et al in view of Watanabe et al, as applied to claim 7, does not explicitly disclose that the set of polarizing lenses comprises a first polarized lens and a second polarized lens, wherein the motor can rotate the first polarized lens and the second polarized lens relative to each other along a common optical axis.
However, in the same field of endeavor of camera system, Kesterson teaches that it is known in the art to provide the set of polarizing lenses (22, 24, 26) comprises a first polarized lens (22, 24, 26) and a second polarized lens (22, 24, 26), 
Based on the teachings of Kesterson, it is known in the field of endeavor of camera systems to provide the ability of a user to adjust the orientation of the cross-polarizing filters to allow for a mixture of infrared and visible light.  
Therefore, it would have been obvious to someone with ordinary skill in the art before the effectively filing date of the invention to modify Webb et al and Watanabe et al, as modified by Kesterson, by adding to the laser scanner/camera systems with the welding torch as taught by Webb et al and Watanabe, with the incorporation of the camera system’s polarization lenses with motor as taught by Kesterson, thereby providing the ability of a user to adjust the orientation of the cross polarizing filters to allow for a mixture of infrared and visible light.
With respect to claim 19, Web et al in view of Watanabe et al, as applied to claim 18, does not explicitly discloses that the image acquisition device is configured to modulate light transit by allowing light transit if a respective polarization axis of the first polarized lens and a respective polarization axis of the second polarized lens are aligned, and is configured to block light transit if the respective polarization axis of the first polarized lens and the respective polarization axis of the second polarized lens are perpendicular.
However, in the same field of endeavor of camera system, Kesterson teaches that it is known in the art to provide the image acquisition device 12 is configured to modulate light transit by allowing light transit if a respective polarization 
Based on the teachings of Kesterson, it is known in the field of endeavor of camera systems to provide the ability of a user to adjust the orientation of the cross-polarizing filters to allow for a mixture of infrared and visible light.  
Therefore, it would have been obvious to someone with ordinary skill in the art before the effectively filing date of the invention to modify Webb et al and Watanabe et al, as modified by Kesterson, by adding to the laser scanner/camera systems with the welding torch as taught by Webb et al and Watanabe, the incorporation of the camera system’s polarization lenses with motor as taught by Kesterson, thereby providing the ability of a user to adjust the orientation of the cross polarizing filters to allow for a mixture of infrared and visible light.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Webb et al (US Patent 4,969,108 A as newly recited) in view of Lipnevicius (US 2013/0119033 A1 as previously recited).
With respect to claim 8, Webb et al, as applied to claim 1, does not explicitly disclose of a thermal sensor placed on the first end of the robotic arm, arranged to face said welding target and configured to provide a temperature field map of the welding target.
However, in the same field of endeavor of camera system, Lipnevicius teaches that it is known in the art to provide a thermal sensor (i.e. sensor not shown. The sensor can be an infrared camera or a laser camera for example) placed on the first end (106) of the robotic arm (104), arranged to face said welding target (204) and configured to provide a temperature field map of the welding target (204) (Para. 0020-0024; Figures 1-3).
Based on the teachings of Lipnevicius, it is known in the field of endeavor of welding systems for causing the welding torch to maintain the proper position along the seam or region that may become even more labor intensive for the operator. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effectively filing date of the invention to add to the camera systems with the welding torch as taught by Webb et al, the incorporation of the infrared or laser camera system as taught by Lipnevicius, thereby causing the welding torch to maintain the proper position along the seam or region that may become even more labor intensive for the operator.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Webb et al (US Patent 4,969,108 A as newly recited) in view of Nakajima et al (US 4,943,701 A as newly recited).
With respect to claim 10, Webb et al, as applied to claim 1, does not explicitly disclose of a directional microphone orientable toward the work piece.
However, in the same field of endeavor of robotic systems, Nakajima et al teaches that it is known in the art to provide a directional microphone 7 orientable toward the work piece 3 (Col. 7, lines 19-37; Figures 1-2, 4a-4b and 8-12a-c).
Based on the teachings of Nakajima et al, it is known in the field of endeavor of robotic systems to enable a highly precise detection of the arc length free from the influence of noises and control of the torch position and welding condition. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effectively filing date of the invention to modify the robotic systems as taught by Webb et al, by incorporating the microphone as taught by and Nakajima et al, thereby enabling a highly precise detection of the arc length free from the influence of noises and control of the torch position and welding condition.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Webb et al (US Patent 4,969,108 A as newly recited) in view of Burke et al (US Patent 5,475,198 A as previously recited).
With respect to claim 11, Webb et al, as applied to claim 1, does not explicitly disclose that the welding tool is a GTAW welding torch or a GMAW welding torch or a SMAW welding torch or a brazing torch.
However, in the same field of endeavor of robotic system, Burke et al teaches that it is known in the art to provide the welding tool (24) is a GTAW welding torch and a GMAW welding torch (24) (Col. 2, lines 48-61; Figure 1).
Based on the teachings of Burke et al, it is known in the field of endeavor of robotic system in order to allow the weld deposit to flow into the base metal of the work piece and achieve the desired wetting of the base metal material. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effectively filing date of the invention to modify the torch of the robotic system as taught by Webb et al, by incorporating the welding tool of the robotic system as taught by Burke et al, in order to allow the weld deposit to flow into the base metal of the work piece and achieve the desired wetting of the base metal material.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Webb et al (US Patent 4,969,108 A as newly recited) in view of Krause et al (US Patent 8,706,300 B2 as previously recited).
With respect to claim 12, Webb et al, as applied to claim 1, does not explicitly disclose of a platform for holding a work piece, the platform being configured to move the work piece with respect to the welding tool.
However, in the same field of endeavor of robotic system, Krause et al teaches that it is known in the art to provide a platform (24) for holding a work piece 22, said platform (24) being configured to move the work piece 22 with respect to the welding tool (22) (Col. 3, lines 59-64; Col. 4, line 60 thru Col. 5, line 5; Figure 1).
Based on the teachings of Krause et al, it is known in the field of endeavor of robotic system in order to establish a coordinate system for determining relative position and orientation of various components. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effectively filing date of the invention to add to the robotic system as taught by Webb et al, with the incorporation of the robotic work piece holder as taught by Krause et al, thereby establishing a coordinate system for determining relative position and orientation of various components.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al (US Patent 4,969,108 A as newly recited) in view of Dearman et al (US 2011/0210110 A1 as previously recited).
With respect to claim 13, Webb et al, as applied to claim 1, does not explicitly disclose that the input interface is configured to control the welding tool as a function of welding tension and/or welding voltage and/or welding torch speed and/or filler rod speed.
However, in the same field of endeavor of robotic system, Dearman et al teaches that it is known in the art to provide the input interface (13) is configured to control the welding tool (30) as a function of welding tension and/or welding voltage and/or welding torch speed and/or filler rod speed (Para. 0029, 0032 and 0040; Figures 1-4D and 10-11).
Based on the teachings of Dearman et al, it is known in the field of endeavor of robotic systems in order to define a welding start point and the welding parameters associated with the welding process. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effectively filing date of the invention to modify the user interface of the 

With respect to claim 14, Webb et al, as applied to claim 1, does not explicitly disclose that the input interface is positioned remotely with respect to the robotic arm.
However, in the same field of endeavor of robotic system, Dearman et al teaches that it is known in the art to provide the input interface (210) is positioned remotely with respect to the robotic arm (204) (Para. 0039-0041; Figures 7-11).
Based on the teachings of Dearman et al, it is known in the field of endeavor of robotic systems in order to define a welding start point and the welding parameters associated with the welding process. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effectively filing date of the invention to modify the user interface of the robotic system as taught by Webb et al, with the incorporation of the instruction interface of the robotic system as taught by Dearman et al, in order to define a welding starting point and the welding parameters associated with the welding process.

Response to Amendment
With respect to the Specification Objection: Applicant’s specification amendment filed on November 02, 2021, overcomes the previous specification objection of the last Office action. 
With respect to the Claim Objection: Applicant’s claim amendment filed on November 02, 2021, overcomes the previous claim objection of the last Office action. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-15 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended independent claim 1 by indicating the following: 1) attaching the welding tool to the robotic arm. 2) removing an image acquisition device from the claimed welding apparatus and moving it to a dependent claim. Therefore, applicant’s amendment of claim 1 overcomes the previous 35 USC 103 rejection of the last office action. Prior art of record Krause et al fails to disclose of a scanner as required in the newly amended claim 1, thus the amendment of claim 1 overcomes the previous 35 USC 103 of the last Office action. After further search and consideration of the newly amended claim 1, the examiner found newly recited prior art Webb et al that anticipated the newly amended claim 1. Webb et al teaches of a welding apparatus comprising: a multi-axis robotic arm, a welding torch attached to the arm, a control unit connected to an input interface and configured to control the robot arm and welding torch, and laser scanner/camera head. Since Webb et al teaches all of the limitation of the newly amended claim 1, the examiner now rejects claim 1 under 35 USC 102(a). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        February 11, 2022
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761